Various errors are assigned in the petition for a reversal of the judgment, but only three are argued in the brief. The first is that: "The court erred in refusing to permit defendant to introduce evidence to show that the county attorney who verified the information had no personal knowledge of the alleged crime." Upon his arraignment the defendant filed a motion to set aside and quash the information: "For the reason that neither of the informations are sworn to by a person who knows the facts therein stated to be true, or by a person who has any personal knowledge of any of the facts of this cause." The defendant thereupon called Joseph W. Foster, the county attorney who verified the informations, as a witness, proposing to prove by him that he had no personal knowledge of the alleged crime. The court of its own motion refused to permit the witness to answer any question pertaining to his knowledge of the crime, and the defendant excepted. There is no merit whatever in this assignment. The case-made not only contains the proceedings had upon the trial, but also the testimony taken in support of the complaint filed before the county judge upon the preliminary examination. The constitutional requirement of probable cause, supported by oath or affirmation, to authorize the detention of the accused was fully met by the evidence taken upon the preliminary examination without objection on the part of the defendant, and by his having *Page 359 
been held to the district court for trial by the examining magistrate.
In the case of Henson v. State, 5 Okla. Cr. ___,114 P. 630, this court said:
"The verification is no part of an information charging a felony, and is therefore not an indispensable requisite. The object of such verification is not, as in misdemeanors, for a showing of probable cause supported by oath or affirmation, to authorize the arrest of the accused, and it is not for the purpose of evidence which is to be weighed and passed upon, but only, as we believe, to secure good faith and as a matter of good form in pleading."
See, also, In re Talley, 4 Okla. Crim. 398, 112 P. 36.
The remaining assignments relate to instructions requested and refused, and to instructions given. We have examined with care the instructions given and refused. Those given embrace a full and correct exposition of the law bearing upon the facts of the case, and we find no legal objection to the instructions excepted to. The instructions requested and refused relate to the law of self-defense. No useful purpose could be served by a repetition of the same thing in different language, and it was clearly not error for the court to refuse requested instructions which were substantially similar to those given. The record shows that the evidence in the case was received without objection. The facts admitted or conclusively established seem to us to exclude every reasonable doubt as to the justice of the judgment.
In conclusion we simply add that a careful examination of the record discloses that the defendant had a fair and impartial trial in the manner prescribed by law.
Wherefore the judgment of the district court of Haskell county is affirmed.
FURMAN, PRESIDING JUDGE, and ARMSTRONG, JUDGE, concur. *Page 360